        Case 3:18-cv-00086-TCB Document 58 Filed 11/06/19 Page 1 of 3




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

VIVIANNE JADE WASHINGTON,                   )
                                            )
      Plaintiff,                            )
                                            )
v.                                          )            Case No.:
                                            )
INVESTIGATOR JASON DURAND,                  )            3:18-cv-86-TCB
in his individual capacity,                 )
INVESTIGATOR HUGH HOWARD,                   )
in his individual capacity,                 )
                                            )
      Defendants.                           )

       NOTICE OF PHYSICAL FILING OF ELECTRONIC MEDIA

      Please take notice that Plaintiffs have dispatched via United States Mail

Exhibit A in connection with Plaintiff’s response to Defendants’ Motion for

Summary Judgment. Exhibit A is a USB drive containing the following video files:

                         1. Heard – Interview #1.avi

                         2. Heard – Interview #2.avi

                         3. Heard – Interview #3.avi

                         4. Heard – Interview #4.avi

                         5. Washington – Interview #1.avi

                         6. Washington – Interview #2.avi

                         7. Heard – Polygraph #3.VOB
       Case 3:18-cv-00086-TCB Document 58 Filed 11/06/19 Page 2 of 3




     This 6th day of November, 2019.


Jennifer Hickey                        Jeffrey R. Filipovits
Georgia Bar No. 440019                 Georgia Bar No. 825553

LAW OFFICE OF JENNIFER                 FILIPOVITS LAW, PC
HICKEY, LLC                            2900 Chamblee-Tucker Road
1310 Rockbridge Rd SW Ste G2           Building 1
Stone Mountain, GA 30087               Atlanta, GA 30341
770-674-8252                           678-237-9302
jennifer@jenniferhickeylaw.com         jeff@law.filipovits.com
        Case 3:18-cv-00086-TCB Document 58 Filed 11/06/19 Page 3 of 3




                      CERTIFICATE OF COMPLIANCE

      Pursuant to Local Rule 7.1(D), I hereby certify that the foregoing has been

prepared in compliance with Local Rule 5.1(B) in Times New Roman 14-point

typeface.

                          CERTIFICATE OF SERVICE

      I hereby certify that on this date, I electronically filed the foregoing with the

Clerk of Court using the CM/ECF system which will automatically send email

notification of such filing to the following attorneys of record: Taylor Hensel and

Timothy Buckley.


      This 6th day of November, 2019.

                                Jeffrey R. Filipovits
                                Georgia Bar No. 825553
                                FILIPOVITS LAW, PC
                                2900 Chamblee-Tucker Road, Bldg. 1
                                Atlanta, Georgia 30341
                                678.237.9302
                                jeff@law.filipovits.com




                                           3
